              Case 3:18-cr-00465-MMC Document 160 Filed 04/13/21 Page 1 of 7




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LAURA VARTAIN HORN (CABN 258485)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Laura.Vartain@usdoj.gov
 8 NICHOLAS O. HUNTER (DCBN 1022355)
   STEPHEN MARZEN (NYBN 2007094)
 9
   Trial Attorneys, National Security Division
10        950 Pennsylvania Ave., NW
          Washington, DC 20530
11        Tel: (202) 353-3434
          Fax: (202) 233-2146
12        Nicholas.Hunter@usdoj.gov
13 Attorneys for United States of America

14                                   UNITED STATES DISTRICT COURT
15                                 NORTHERN DISTRICT OF CALIFORNIA
16                                        SAN FRANCISCO DIVISION
17   UNITED STATES OF AMERICA,                        )   Case No. 3:18-CR-00465 MMC
                                                      )
18                  Plaintiff,                        )
        v.                                            )   PARTIAL STIPULATION TO PRE-TRIAL
19                                                    )   DATES AND [PROPOSED] ORDER
     UNITED MICROELECTRONICS                          )
20   CORPORATION, et al.                              )
                                                      )   Judge: The Honorable Maxine M. Chesney
21                  Defendants.                       )   Courtroom: 7, 19th Floor
                                                      )   Trial Date: February 14, 2022
22                                                    )
23           The United States and defendant Fujian Jinhua Integrated Circuit Co., Ltd. (“Jinhua”)
24 (collectively, the “Parties”), by and through their undersigned counsel, stipulate to the following and

25 respectfully request the Court to enter an order regarding pretrial dates:

26           WHEREAS, the Court held a telephone hearing last Thursday, April 1, 2021, at which it set this
27 criminal matter to be

28
     PARTIAL STIPULATION TO PRE-TRIAL DATES AND [PROPOSED] ORDER
     3:18-CR-00465 MMC                      1
             Case 3:18-cr-00465-MMC Document 160 Filed 04/13/21 Page 2 of 7




 1          tried commencing on February 14, 2022, at 9:00 am,

 2          scheduled a pretrial conference on January 18, 2022, at 10:00 am; and

 3          ordered the Parties to meet and confer on pretrial dates;

 4         WHEREAS, the Parties met and conferred and agreed on all but one pretrial date, as reflected in

 5 the table on the next page;

 6         AND WHEREAS, the Parties respectfully submit the one remaining pretrial issue to the Court for

 7 resolution;

 8         NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the

 9 undersigned counsel for the United States and Jinhua, as follows:

10         1.      The United States and Jinhua stipulate and agree to the pretrial dates in the table on the

11 next page.

12 //

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PARTIAL STIPULATION TO PRE-TRIAL DATES AND [PROPOSED] ORDER
     3:18-CR-00465 MMC                      2
              Case 3:18-cr-00465-MMC Document 160 Filed 04/13/21 Page 3 of 7




 1                                          Event                                            Date
 2    U.S. shall produce all Brady, Giglio, Jencks (excluding grand jury testimony),
      and Rule 16(a) Materials (except expert disclosures)                                  June 28, 2021
 3    Government Expert Disclosures (Rule 16(a)(1)(G))                                        July 2, 2021
      Defense Expert Disclosures (Rule 16(b)(1)(C))                                       August 13, 2021
 4    Government Rebuttal Expert Disclosures                                           September 10, 2021
      Dispositive and Discovery Motion Deadline (including all Rule 12(b)(3)
 5
      Motions)                                                                         September 22, 2021
 6    ā    Oppositions                                                                   October 20, 2021
      ā    Replies                                                                      November 3, 2021
 7    ā    Hearing                                                                     November 17, 2021
 8    Government’s Disclosure of grand jury testimony of witnesses intended to be
      called at trial                                                                   November 5, 2021
 9    Reciprocal Discovery from Defendants (pursuant to Rule 16(b)(1)(A), (B))         November 19, 2021
      Government Exhibit List/Witness List for case-in-chief                            December 3, 2021
10
      Motions in Limine/Daubert Motions                                                 December 1, 2021
11    ā    Oppositions                                                                 December 22, 2021
      ā    Replies                                                                        January 4, 2022
12    ā    Hearing                                                                       January 18, 2022
13    Pre-Trial Conference Statement pursuant to L.R. 17.1-1 (as modified by the
      above) as well as:                                                                  January 4, 2022
14    ā    Joint Factual Stipulations                                                     January 4, 2022
      ā    Proposed Juror Questionnaires                                                  January 4, 2022
15    ā    Proposed Voir Dire Questions                                                   January 4, 2022
16    ā    Proposed Jury Instructions                                                     January 4, 2022
      ā    Proposed Verdict Forms                                                         January 4, 2022
17    FINAL PRE-TRIAL CONFERENCE                                                         January 18, 2022
      TRIAL                                                                             February 14, 2022
18

19
             2.      The parties have only failed to reach agreement on one Pre-Trial date: the deadline for
20
     Jinhua to file its exhibit list and witness list for its case-in-chief.
21
                         a. Jinhua respectfully requests that the Court set the deadline for Jinhua’s Exhibit
22
                             List/Witness List for: February 14, 2022 (the first day of trial).
23
                         b. The United States requests that the Court set the deadline for Jinhua’s Exhibit
24
                             List/Witness List for: January 11, 2022.
25
             3.      Jinhua respectfully requests that the Court not require Jinhua to provide its witness and
26
     exhibit list to the government until the first day of trial in order to avoid having to disclose its defense
27
     strategy before the government even commences its case-in-chief. Because disclosing Jinhua’s witness
28
     PARTIAL STIPULATION TO PRE-TRIAL DATES AND [PROPOSED] ORDER
     3:18-CR-00465 MMC                      3
             Case 3:18-cr-00465-MMC Document 160 Filed 04/13/21 Page 4 of 7




 1 list, and particularly its exhibit list, will signal to the government how Jinhua plans to defend the case and

 2 what it would seek to prove in its case-in-chief, requiring Jinhua to do so would interfere with Jinhua’s

 3 right to an effective defense. Courts in the Ninth Circuit and around the country have long recognized

 4 that defendants should not be required to disclose their “theory of the case” to the government. United

 5 States v.Tomison, 969 F.Supp 587, 593 (E.D. Cal. 1997) (permitting defendant to file request for Rule 17

 6 subpoena in camera in order “to protect his trial strategy”); see also, e.g., United States v. Gomez, No. 19-

 7 MJ-4160 JHR, 2019 U.S. Dist. LEXIS 208621, at **5–6 (D.N.M. Dec. 4, 2019) (same); United States v.

 8 Potts, No. CR H-16-0147-01, 2017 WL 1314193, at *3, n.2 (S.D. Tex. Apr. 6, 2017) (same); United

 9 States v. Johnson, No. CR 94-0048 SBA, 2008 WL 62281, at *2 (N.D. Cal. Jan. 4, 2008) (same); United

10 States v. Beckford, 964 F.Supp. 1010, 1030 (E.D. Va. 1997). As the Ninth Circuit so succinctly opined in

11 United States v. Hernandez-Meza, absent express rules to the contrary (which do not exist here), a

12 defendant is “entitled to remain silent as to what defense he will present, and the government must

13 anticipate any issue he might raise.” 720 F.3d 760, 764 (9th Cir. 2013) (vacating conviction based, in part,

14 on district court’s abuse of discretion in allowing the government to re-open case to address defense theory

15 that prosecutor allegedly failed to anticipate).

16          4.      Compelling Jinhua to disclose its witness and exhibit list by January 11, 2022 (five weeks

17 in advance of trial) as the government requests would unfairly prejudice Jinhua, particularly given the

18 circumstances here. The government has alleged that Jinhua engaged in a broad-ranging conspiracy to

19 steal or copy Micron's trade secrets. But the discovery produced by the government is completely devoid

20 of any evidence supporting that allegation. In fact, the discovery has provided Jinhua with affirmative

21 evidence disproving both the existence of any conspiracy, as well as other key elements of the charged

22 offenses. The early identification of that evidence would enable the government to reimagine and

23 restructure the presentation of its case-in-chief in an effort to somehow address that evidence. But the

24 burden of proof rests solely on the government, as it is a well-established due process right of all

25 defendants in a criminal trial to remain completely silent with no obligation to present any evidence in

26 their defense. An order requiring such an early identification of defense witnesses and exhibits in this

27 case would therefore compromise defendant's due process rights.

28
     PARTIAL STIPULATION TO PRE-TRIAL DATES AND [PROPOSED] ORDER
     3:18-CR-00465 MMC                      4
              Case 3:18-cr-00465-MMC Document 160 Filed 04/13/21 Page 5 of 7




 1

 2          5.      The United States requests that the Court order the defense to provide its witness and

 3 exhibit lists, for three reasons. First, this Court has power to order both Parties to disclose their witness

 4 and exhibit lists in order to conduct a fair and efficient trial. Corporate defendants such as Jinhua have no

 5 Fifth Amendment right against self-incrimination. Braswell v. United States, 487 U.S. 99, 102-19 (1988).

 6 An amendment to Criminal Rule 16 proposed by the U.S. Supreme Court to Congress in 1974 would have

 7 required disclosure of witness lists “by both the defense and prosecution” to (among other things)

 8 “minimiz[e] the undesirable effect of surprise at trial, and by otherwise contributing to an accurate

 9 determination of the issue of guilt or innocence.” H.R. REP. NO. 247, 94th Cong., 1st Sess. 13 (May 29,

10 1975) (quoting Advisory Committee Note). That amendment was not adopted because “Congress was

11 concerned that a mandatory disclosure rule would discourage government witnesses from testifying and

12 lead to witness intimidation.” United States v. W.R. Grace, 526 F.3d 499, 512 (9th Cir. 2008) (en banc).

13 Jinhua’s cases say at most that defendants shouldn’t be required to reveal their theory of the case in the

14 context of Criminal Rule 17 subpoenas. But it doesn’t follow from that assertion that this Court lacks

15 power to order the Parties mutually to disclose their witness and exhibit lists – with Jinhua’s revealed only

16 about a month before trial. In fact, the Court presiding over the trial in United States v. Holmes ordered

17 an individual defendant to file a witness and exhibit list well in advance of trial, which trial will begin

18 later this summer. See United States v. Holmes, 18-00258 EJD (Dkts 484, 650) (orders setting defense

19 witness and exhibit list disclosure, which ordered defendant Holmes to file a witness and exhibit list in

20 September 2020 for trial set in March 20201; the trial has since been continued to July 2021).

21          Second, Jinhua has consistently maintained – as recently as last week – that the trial will last many

22 weeks longer than the United States projects the trial to run, which suggests that it intends to present a

23 case-in-chief, and perhaps a lengthy one. Litigating admission of exhibits prior to the beginning of the

24 case ensures a more seamless presentation of the evidence before the jury.

25          Third, Jinhua previously stipulated and agreed in the original pretrial schedule to disclose the

26 exhibits and witnesses for its case-in-chief about a month before trial (Dkt. #138 at 2). Accordingly, the

27 United States requests that the Court order Jinhua to disclose the exhibit list and witness lists for its case-

28
     PARTIAL STIPULATION TO PRE-TRIAL DATES AND [PROPOSED] ORDER
     3:18-CR-00465 MMC                      5
             Case 3:18-cr-00465-MMC Document 160 Filed 04/13/21 Page 6 of 7




 1 in-chief on January 11, 2022, which is the same number of calendar days (34) and work days (25) before

 2 trial as in the original pretrial schedule (Dkt. #138).

 3          6.      If helpful to the Court, the Parties are available to address the one outstanding issue and

 4 address any other questions the Court may have in a telephone hearing.

 5          WHEREFORE, the United States and Jinhua respectfully request that the Court

 6 enter this Stipulation and the [Proposed] Order below setting pretrial dates. The parties further request

 7 the Court to rule on whether and when Jinhua shall file its exhibit and witness list.

 8          SO STIPULATED AND AGREED.

 9    Dated: April 9, 2021                                   Respectfully Submitted,

10                                                           STEPHANIE M. HINDS
                                                             Acting United States Attorney
11
                                                              /s/ Laura Vartain Horn
12
                                                             LAURA VARTAIN HORN
13                                                           Assistant United States Attorneys

14                                                           NICHOLAS O. HUNTER
                                                             STEVEN MARZEN
15                                                           Trial Attorneys, National Security Division
16
                                                              /s/ Matthew E. Sloan
17                                                           JACK P. DICANIO
                                                             MATTHEW E. SLOAN
18                                                           Attorney for Defendant
                                                             Fujian Jinhua Integrated Circuit Co. Ltd.
19

20

21

22

23

24

25

26

27

28
     PARTIAL STIPULATION TO PRE-TRIAL DATES AND [PROPOSED] ORDER
     3:18-CR-00465 MMC                      6
              Case 3:18-cr-00465-MMC Document 160 Filed 04/13/21 Page 7 of 7




 1

 2                                              [PROPOSED] ORDER
 3          Good cause appearing, the pretrial dates below are HEREBY SO ORDERED:
 4                                         Event                                              Date
 5    U.S. shall produce all Brady, Giglio, Jencks (excluding grand jury testimony),
      and Rule 16(a) Materials (except expert disclosures)                                   June 28, 2021
 6    Government Expert Disclosures (Rule 16(a)(1)(G))                                         July 2, 2021
      Defense Expert Disclosures (Rule 16(b)(1)(C))                                        August 13, 2021
 7
      Government Rebuttal Expert Disclosures                                            September 10, 2021
 8    Dispositive and Discovery Motion Deadline (including all Rule 12(b)(3)
      Motions)                                                                          September 22, 2021
 9    ā    Oppositions                                                                    October 20, 2021
      ā    Replies                                                                       November 3, 2021
10
      ā    Hearing                                                                      November 17, 2021
11    Government’s Disclosure of grand jury testimony of witnesses intended to be
      called at trial                                                                    November 5, 2021
12    Reciprocal Discovery from Defendants (pursuant to Rule 16(b)(1)(A), (B))          November 19, 2021
13    Government Exhibit List/Witness List for case-in-chief                             December 3, 2021
      Motions in Limine/Daubert Motions                                                  December 1, 2021
14    ā    Oppositions                                                                  December 22, 2021
      ā    Replies                                                                         January 4, 2022
15
      ā    Hearing                                                                        January 18, 2022
16
                                                                                          January 11, 2022
      Defense Exhibit List/Witness List for case-in-chief
17    Pre-Trial Conference Statement pursuant to L.R. 17.1-1 (as modified by the
      above) as well as:                                                                   January 4, 2022
18
      ā    Joint Factual Stipulations                                                      January 4, 2022
19    ā    Proposed Juror Questionnaires                                                   January 4, 2022
      ā    Proposed Voir Dire Questions                                                    January 4, 2022
20
      ā    Proposed Jury Instructions                                                      January 4, 2022
21    ā    Proposed Verdict Forms                                                          January 4, 2022
      FINAL PRE-TRIAL CONFERENCE                                                          January 18, 2022
22    TRIAL                                                                              February 14, 2022
23          IT IS SO ORDERED.

24 Dated: April 13, 2021

25
                                                                      MAXINE M. CHESNEY
                                                                      MA
26                                                                United
                                                                      ed States Senior District Judge

27

28
     PARTIAL STIPULATION TO PRE-TRIAL DATES AND [PROPOSED] ORDER
     3:18-CR-00465 MMC                      7
